EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Colin J. Harrington, Reg. No. 67,051, on 6/14/2021 and 6/18/2021.

The application has been amended as follows: 

Lines 6-9 of claim 1 have been amended from: 
“sensing, during the time period, the portion of bandwidth for transmissions of other UEs occupying frequency resource blocks within the portion of bandwidth, wherein sensing the portion of bandwidth during the time period comprises detecting a reservation sequence indicating a number of the frequency resource blocks occupied by another UE” 
to: 
 sensing, during the time period, the portion of bandwidth for transmissions of other UEs occupying frequency resource blocks within the portion of bandwidth, wherein sensing the portion of bandwidth during the time period comprises detecting a reservation sequence indicating a number of the frequency resource blocks occupied by another UE and decoding control information indicating a duration that one of the other UEs is configured to occupy the frequency resource blocks --.  

Claim 5 has been canceled.

Lines 9-10 of claim 11 have been amended from:
“detect a reservation sequence indicating a number of the frequency resource blocks occupied by another UE”
to:
-- detect a reservation sequence indicating a number of the frequency resource blocks occupied by another UE  and decode control information indicating a duration that one of the other UEs is configured to occupy the frequency resource blocks --.

Claim 15 has been canceled.

Lines 5-9 of claim 21 have been amended from:
“means for sensing, during the time period, the portion of bandwidth for transmissions of other UEs occupying frequency resource blocks within the portion of bandwidth, wherein the means for sensing the portion of bandwidth during the time period is configured to detect a 
to:
-- means for sensing, during the time period, the portion of bandwidth for transmissions of other UEs occupying frequency resource blocks within the portion of bandwidth, wherein the means for sensing the portion of bandwidth during the time period is configured to detect a reservation sequence indicating a number of the frequency resource blocks occupied by another UE and to decode control information indicating a duration that one of the other UEs is configured to occupy the frequency resource blocks --.

Claim 25 has been canceled.

Lines 8-9 of claim 30 have been amended from:
“detect a reservation sequence indicating a number of the frequency resource blocks occupied by another UE”
to:
-- detect a reservation sequence indicating a number of the frequency resource blocks occupied by another UE  and decode control information indicating a duration that one of the other UEs is configured to occupy the frequency resource blocks --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
1, the prior art of record does not disclose or render obvious the limitations of “sensing, during the time period, the portion of bandwidth for transmissions of other UEs occupying frequency resource blocks within the portion of bandwidth, wherein sensing the portion of bandwidth during the time period comprises detecting a reservation sequence indicating a number of the frequency resource blocks occupied by another UE and decoding control information indicating a duration that one of the other UEs is configured to occupy the frequency resource blocks” in combination with all other claim limitations.  Although Examiner believes the prior art discloses sensing based on either the claimed “detecting a reservation sequence indicating a number of the frequency resource blocks occupied by another UE” or “decoding control information indicating a duration that one of the other UEs is configured to occupy the frequency resource blocks” limitations, the prior art does not reasonably disclose or render obvious the limitations that the sensing includes both the claimed “detecting…” and the “decoding…” limitations.  Therefore, claim 1 is allowable over the prior art of record.
Claims 11, 21, and 30 include analogous limitations and are thus similarly allowable over the prior art of record.  
Claims 2, 3, 6-10, 12, 13, 16-20, 22, 23, and 26-29 depend from one of the above independent claims and are thus allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



Primary Examiner, Art Unit 2467                                                                                                                                                                                                        June 30, 2021